ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 98-306 concluding that MARK D. CUBBERLEY of TRENTON, who was admitted to the bar of this State in 1984, should be disciplined for violating RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate), and good cause appearing;
It is ORDERED that MARK D. CUBBERLEY is hereby reprimanded; and it is further
*533ORDERED that MARK D. CUBBERLEY enroll in the next offering of the legal education course of the Ethics Diversionary Program offered by the New Jersey State Bar Association; and it is further
ORDERED that MARK D. CUBBERLEY practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.